People v Martinez (2017 NY Slip Op 06457)





People v Martinez


2017 NY Slip Op 06457


Decided on September 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2015-11018
 (Ind. No. 688/14)

[*1]The People of the State of New York, respondent, 
vMatthew Martinez, appellant.


Lynn W. L. Fahey, New York, NY (Anna Kou of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Victor Barall of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Murphy, J.), imposed June 22, 2015, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265; People v Lopez, 6 NY3d 248, 256-257; People v Pacheco, 138 AD3d 1035), and thus, does not preclude review of his excessive sentence claim. However, the sentence
imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., CHAMBERS, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court